Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2007

Silva-Rengifo v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 04-4302




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Silva-Rengifo v. Atty Gen USA" (2007). 2007 Decisions. Paper 1398.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1398


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                             _____________________

                                Nos: 04-4302, 05-3423
                               _____________________

                             CARLOS SILVA-RENGIFO,

                                             Petitioner

                                            v.

                            ATTORNEY GENERAL
                    OF THE UNITED STATES; UNITED STATES
                    DEPARTMENT OF HOMELAND SECURITY,

                                          Respondent
                                ____________________

            Consolidated Petitions for Review Of a Final Order of Removal
                       From the Board of Immigration Appeals
                                ____________________

                              Argued September 27, 2006

                   Before: McKEE and AMBRO, Circuit Judges, and
                               RESTANI,* Judge

                               _____________________

                            (Opinion filed: January 8, 2007)
                              _____________________




* The Honorable Jane A. Restani, Chief Judge of the United States Court of International
Trade, sitting by designation.
                    ORDER AMENDING PUBLISHED OPINION

MCKEE, Circuit Judge

       It is now ordered that the published Opinion in the above case filed January 8,
2007, be amended as follows:

       In the first sentence of footnote six, page 65, replace the word “and” with the word
“or”, so that the phrase reads: “Governmental acquiescence under the Torture Convention
has been defined to include governments who are unable or unwilling to protect their
citizens from persecution.”




                                          By the Court,

                                          /s/ Theodore A. Mckee Circuit Judge




Dated: March 6, 2007
CMD/cc: Alexander E. Eisemann, Esq.
        Mark DesNoyer, Esq.
        Alison R. Drucker, Esq.
        Douglas E. Ginsburg, Esq.
        Donald E. Keener, Esq.
        William C. Peachey, Esq.
         Jonathan Potter, Esq.




                                             2